 


109 HCON 137 IH: Expressing the sense of the Congress regarding Turkey’s claims of sovereignty over islands and islets in the Aegean Sea.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 137 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Andrews (for himself, Mr. Bilirakis, Mrs. Maloney, Mr. McGovern, and Ms. Watson) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress regarding Turkey’s claims of sovereignty over islands and islets in the Aegean Sea. 
  
Whereas the maritime boundary between Greece and Turkey in the Aegean Sea have been delimited in international law as having been agreed, established, and settled; 
Whereas Turkey is claiming sovereignty over numerous islands and islets and unspecified gray areas in the Aegean Sea; 
Whereas in article 12 of Treaty of Peace with Turkey and Other Instruments, done at Lausanne, Switzerland, on July 24, 1923, the sovereignty of Greece was established over the islands of the Eastern Mediterranean, other than Imuros, Tenedos and Rabbit Islands, the Dodecanese Islands in the Southern Eastern Aegean, and the islands situated at less than three miles from the Asiatic coast, for which no provision to the contrary was contained in such Treaty; 
Whereas in article 15 of the Treaty of Peace with Turkey and Other Instruments, done at Lausanne, Switzerland, on July 24, 1923, Turkey renounced, in favor of Italy, all right, title, and interest in the 12 enumerated islands in the Dodecanese region that were occupied by Italy at the time of the Treaty, including the island of Calimnos and the islets dependent on such islands; 
Whereas the Convention Between Italy and Turkey for the Delimitation of the Territorial Waters Between the Coasts of Anatolia and the Island of Castellorizo, done at Ankara, Turkey, on January 4, 1932, established the rights of Italy and Turkey in coastal islands, waters, and rocks in the Aegean Sea and delimited a maritime boundary between the two countries; 
Whereas a protocol done at Ankara, Turkey, on December 28, 1932, and annexed to the 1932 Convention memorialized an agreement on a sea boundary between Italy and Turkey, which placed the Imia islets under the sovereignty of Italy; 
Whereas in article 14 of the 1947 Paris Treaty of Peace with Italy, Italy ceded to Greece the Dodecanese islands under Italy's control, including the island of Calimnos and the adjacent islets of Imia; 
Whereas the United States is a signatory to the 1947 Paris Treaty of Peace and all articles therein are a part of the law of the United States; 
Whereas because the United States is party to treaty regimes that establish sea boundaries, most notably the Convention Ceding Alaska, done at Washington, District of Columbia, on March 30, 1867, which established the sea boundary between Alaska and Russia, the United States has an interest in maintaining and perpetuating such regimes as a matter of international law; 
Whereas by resolution dated February 15, 1996, the European Parliament resolved that the sea boundaries established in the 1923 Lausanne Treaty of Peace and the 1932 Convention and Protocol Between Italy and Turkey are the borders between Greece and Turkey in the Aegean Sea; 
Whereas the Government of Turkey claims Aegean islands within Greek sovereignty and continued violations of Greek sovereign airspace and territorial waters by the military forces of Turkey contravene the 1923 Lausanne Treaty of Peace, the 1932 Convention and Protocol Between Italy and Turkey, and the 1947 Paris Treaty of Peace, as well as international law and the Charter of the United Nations; 
Whereas a fundamental principle of international law is that, once agreed, a boundary remains stable and predictable; 
Whereas the eastern Mediterranean region, in which the Aegean Sea is located, is a region of vital strategic importance to the United States; 
Whereas both Greece and Turkey are members of the North Atlantic Treaty Organization and allies of the United States; and 
Whereas it is in the interest of the United States and other nations to resolve disputes peacefully: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)the maritime boundaries established in the 1923 Lausanne Treaty of Peace, the 1932 Convention and Protocol Between Italy and Turkey, and the 1947 Paris Treaty of Peace, as well as international law, under which the Dodecanese islands and adjacent islets were ceded by Italy to Greece, are the borders between Greece and Turkey in the Aegean Sea; and 
(2)any party, including Turkey, objecting to these established boundaries should seek redress in the International Court of Justice at The Hague. 
 
